Per Curiam :
The court having instructed the jury that in any event their verdict must be for the defendant, Gilbert E. Hulett, it was clear error to permit the judgment to stand against him. As to the other defendants below, we think there was sufficient evidence to submit to the jury.
We cannot s;ly there was no evidence of the alleged forgery. One written instrument given in evidence contained the undoubted genuine signature of the person whose name was alleged to be forged to the other instrument. It will be presumed that the two signatures were submitted to the jury for comparison. The learned judge in his charge called the attention of the jury to the appearance of the paper and the ink, and that the alleged signature was forced and cramped as an imitation, and not genuine ; but as to whether it was genuine he left to the jury to determine.
Judgment against Gilbert E. Hulett reversed; as to the other defendants below, judgment affirmed.